

116 HR 4281 IH: Access to Contraception Expansion for Veterans Act
U.S. House of Representatives
2019-09-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4281IN THE HOUSE OF REPRESENTATIVESSeptember 11, 2019Ms. Underwood (for herself and Mr. Lamb) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend chapter 17 of title 38, United States Code, to direct the Secretary of Veterans Affairs to
			 allow a veteran to receive a full year supply of contraceptive pills,
			 transdermal patches, and vaginal rings, and for other purposes.
	
 1.Short titleThis Act may be cited as the Access to Contraception Expansion for Veterans Act or the ACE Veterans Act. 2.Full year supply of contraceptive pills, transdermal patches, and vaginal rings (a)Full year supplyChapter 17 of title 38, United States Code, is amended by inserting after section 1720I the following new section:
				
					1720J.Full year supply of contraceptive pills, transdermal patches, and vaginal rings
 (a)Request for full year supplyThe Secretary shall ensure that a veteran who is enrolled in the system of annual patient enrollment under section 1705 of this title and who receives a prescription for contraceptive pills, transdermal patches, and vaginal rings may, upon request, fill such prescription as a full year supply.
 (b)NoticeA veteran described by subsection (a) shall be notified of the option for a full year supply provided by subsection (a) at the time at which the prescription is issued.
						.
 (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 1720I the following new item:
				
					
						1720J. Full year supply of contraceptive pills, transdermal patches, and vaginal rings..
			